Case 1:21-cv-00387-HYJ-SJB ECF No.1, PagelD.1 Filed 05/07/21 Page 1of5

UNITED STATES DISTRICT COURT FILED -GR
FOR THE WESTERN DISTRICT OF MICHIGAN May 7, 2021 1 1:06 AM
Fag ‘
Lootivin ANTONIO COVINGrioN “06355068 WESTERN DISTRICT OF MICHIGAN

 

BY:JMW SCANNED By: «J ~ ;

 

 

(Enter above the full names of all plaintiffs, including prisoner number, in this action.) 1:21 -CV-387

Vv.

Hala Y. Jarbou - U.S District
o Judge
Sally J. Berens- Magistrate phen

Pay@srczo EF EES

 

 

(Enter above the full name of the defendant or defendants in this action.)

COMPLAINT

I, Previous Lawsuits
CAUTION: The Prison Litigation Reform Act has resulted in substantial changes in the ability of incarcerated
individuals to initiate lawsuits in this and other federal courts without prepayment of the civil action filing fee.
Accurate and complete responses are required concerning your litigation history. Generally, a plaintiff's failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of
proceeding in forma pauperis and require you to pay the entire $402.00 filing fee regardless of whether your
complaint is dismissed.

A. Have you ever filed a lawsuit while incarcerated or detained in any prison or jail facility? Yes dis Oo

B. If your answer to question A was yes, for each lawsuit you have filed you must answer questions | through 5 below.
Attach additional sheets as necessary to answer questions | through 5 below with regard to each lawsuit.

ll.

Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. If the lawsuit was filed in federal court, identify the district within which the lawsuit was filed.

   

Ss C1 , 5 . \ as, Mx
449503 , 4 ; c :
Is the action still pending? YesM NoO

a. If your answer was no, state precisely how the action was resolved:

 

 

,

Did you appeal the decision? YesO No yf
Is the appeal still pending? YesO No Ww
a. Ifnot pending, what was the decision on appeal?_ j)ONE FS Anuarileole Fe Mave

S4i\\ leas Tang OF Cour ISLE C ASS,

5

. Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? YesO No nf

If so, explain:

 

 

Il. Place of Present Confinement YES) COUNTY CO@@ECTIDOANAY FacrirtTy

If the place of present confinement is not the place you were confined when the occurrence that is subject of instant lawsuit
arose, also list the place you were confined:

 
Case 1:21-cv-00387-HYJ-SJB ECF No.1, PagelD.2 Filed 05/07/21 Page 2 of5

te

Ill. Parties
A. Plaintiffis)

Place your name in the first blank and your present address in the second blank. Provide the same information for any additional
plaintiffs. Attach extra sheets as necessary.

Name of Plaintiff hOAP AN Covmitrvon,
Address "[o% @OQv\ Pweshoe , nit Catai> ~aeros , Mex WAS
B. Defendant(s)

Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an
official and/or personal capacity. If there are more than four defendants, provide the same information for each additional
defendant. Attach extra sheets as necessary.

Name of Defendant #1 ae te Lee Ce 5 S
Position or Title ATToe@mEen AT Law
Place of Employment _VYernt fount Covet s

Address 2 O. Box Hy ,tonih , Mz 4BS2%
Official and/or personal capacity? hoT..

 

Name of Defendant #2

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #3

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #4

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #5

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 
Case 1:21-cv-00387-HYJ-SJB ECF No.1, PagelD.3 Filed 05/07/21 Page 3of5
IV. ‘Statement of Claim
State here the facts of your case. Describe how each defendant is personally involved. Include also the names of other persons

involved, dates and places. Do not give any legal arguments or cite any cases or statutes. If you intend to allege a number of
related claims, number and set forth each claim in a separate paragraph. Use as much space as you need. Attach extra sheets if

necessary.
“Tl ya *& An ce yo \ \ J
a LAOS

 

 

LS dec, ally odtes Kent Losmy Srenhf S Aepachoeit dod ae’ \ pros dice Arq ing to VAL
me wire che VrowS ard cre the tite effects it did do one. <= Wave weote

 

 

Cost which F have do ci ® (esene Wiel.
Loy ort hoy Sine Gri NS My lawyer. LT woiete \ned mutigne ieee +o intorm her 4p

“ + _wteot he Nia e ite

rave _snemiloscs of poy Lamnly delevet yeigemart messages to inbotming shes Cited,

 

een ta\ AMaAre A pad stung
and ha held me back aad vieloted MY Lonstitvtion rights aad lett
pre do butte: AS AN sANnoteat eit ttn. Se ZF ZT intermed hes es am Filiag

a_tedere! lawsut Aganst hes and She doesnt tube aay thing geneusty
Se J Sanne Nag Sor al\_ She hes Coused and dane to aie

 

 

-3- (Last Revised: June 2013)
Case 1:21-cv-00387-HYJ-SJB ECF No.1, PagelD.4 Filed 05/07/21 Page 4of5

*

Vv. Relief

State briefly and precisely what you want the court to do for you.

Te order she i5 fired Sate_steh -tiebs Need ax} Sn_truntusatentat of

 

 

 

 

an ara t oN sncwds o\ te
as f Savill and o SeNnete Clone ot ny
x Wala’ \ ZF need and Want Pie women oF my

Cade trd Guiceny Krom me for oe \\ damatse’s she Caused teats fedese,

 

 

 

O-194- 202 Aoban— (dig

Date Signature of Plaintiff

NOTICE TO PLAINTIFEF(S)

The failure of a pro se litigant to keep the court apprised of an address change may be considered cause for dismissal.

-4- (Last Revised: June 2013)
   

(NAME: LASH AN Ton HOI SSOOS

KENT COUNTY CORRECTIONAL FACILITY iy
703 BALL AVENUE N.E. TPM

GRAND RAPIDS, MI 49503

40 R IE;
Om, ko
To. Moy, FOr

U.S. Drsterct Cooet
394 FEDERAL BUILDING

\\O MICATEAA STREET \ NW
Genny QaPrDs, ME 441504

 

 

—— EO -

a
sae Y
kkk kK ke a

   
